


THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR A VALID EXEMPTION THEREFROM.
REVANCE THERAPEUTICS, INC.
WARRANT TO PURCHASE CAPITAL STOCK
No. EPW-03    December 20, 2014
THIS CERTIFIES THAT, for value received, ESSEX CAPITAL CORPORATION, with its
principal office at 1486 East Valley Road, 2nd Floor, Santa Barbara, California
93108, or assigns (the “Holder”), is entitled to subscribe for and purchase at
the Exercise Price (defined below) from Revance Therapeutics, Inc., a Delaware
corporation (the “Company”), with its principal office at 7555 Gateway
Boulevard, Newark, California 94560, the Exercise Shares (defined below). This
Warrant is being issued in connection with that certain Loan and Lease Agreement
dated as of December 20, 2013, as amended by the First Amendment to Loan and
Lease Agreement dated the date hereof (the "Effective Date") between Holder and
Company (as so amended, the "Agreement").
1.DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:
(a)    “Exercise Period” shall mean the period commencing with the date of this
warrant and ending on the Expiration Date, unless terminated earlier in
accordance with the terms hereof.
(b)    “Exercise Price” shall mean $14.40 per Exercise Share; provided further
that the Exercise Price is subject to further adjustment pursuant to Section 5
below.
(c)    “Exercise Shares” shall mean 44,753 shares of Warrant Stock, subject to
further adjustment pursuant to Section 5 below.
(d)    “Expiration Date” shall mean the fifth anniversary of the Effective Date,
subject to early termination pursuant to Section 7 below.
(e)    “Investor Rights Agreement” shall mean the Amended and Restated Investor
Rights Agreement dated February 5, 2014, among the Company and the investors
named therein, as further amended from time to time.
(f)    “Warrant Stock” shall mean the Company’s Common Stock.
2.    EXERCISE OF WARRANT. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following

1.    
106592503 v2

--------------------------------------------------------------------------------




to the Company at its address set forth above (or at such other address as it
may designate by notice in writing to the Holder):
(a)    An executed Notice of Exercise in the form attached hereto;
(b)    Payment of the Exercise Price either (i) in cash or by check, (ii) by
cancellation of indebtedness, or (iii) through a net exercise pursuant to
Section 2.1 below; and
(c)    This Warrant.
Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised. In the event the
Warrant is not exercised in full, the Company, at its expense, will forthwith
issue and deliver to or upon the order of the Holder a new Warrant or Warrants
of like tenor, in the name of the Holder or as the Holder may request,
exercisable for the number of Exercise Shares equal (without giving effect to
any adjustment therein) to the total number of such Exercise Shares for which
this Warrant is then exercisable minus the number of Exercise Shares (without
giving effect to any adjustment therein) for which this Warrant shall have been
exercised.
The person or entity in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
2.1    Net Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one Exercise Share is greater than the Exercise Price
(at the date of calculation as set forth below), in lieu of exercising this
Warrant by payment of cash, the Holder may elect to receive shares equal to the
value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise in which event the
Company shall issue to the Holder a number of Exercise Shares computed using the
following formula:
X = Y (A-B)
A
Where    X =    the number of Exercise Shares to be issued to the Holder
Y =
the number of Exercise Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, that portion of the Warrant being
canceled (at the date of such calculation)


2.    
106592503 v2

--------------------------------------------------------------------------------




A =
the fair market value of one Exercise Share (at the date of such calculation)

B =
Exercise Price (as adjusted to the date of such calculation)

For purposes of the above calculation, the fair market value per share shall be
determined as follows:
(i)    if traded on a securities exchange, the fair market value shall be the
average of the closing prices over a five (5) day period ending three (3) days
before the day the current fair market value of the securities is being
determined;
(ii)    if actively traded over-the-counter, the fair market value shall be the
average of the closing bid and asked prices quoted on the NASDAQ system (or
similar system) over the five (5) day period ending three (3) days before the
day the current fair market value of the securities is being determined; or
(iii)    if not listed on any securities exchange or quoted in the NASDAQ System
or the over-the-counter market, the fair market value shall be determined in
good faith by the Company’s Board of Directors.
2.2    [Intentionally Omitted]
2.3    Automatic Exercise. Notwithstanding anything to the contrary herein, if
any portion of this Warrant has not been exercised as of immediately prior to
the expiration of the Exercise Period, and the fair market value of one Exercise
Share is greater than the Exercise Price as of such time, any such unexercised
portion of this Warrant shall automatically be deemed to be exercised in full
pursuant to the provisions of Section 2.1 hereof, without any further action on
behalf of the Holder, immediately prior to the time this Warrant would otherwise
expire pursuant to the terms of this Warrant.
3.    COVENANTS OF THE COMPANY.
3.1    Exercise Shares. The Company covenants and agrees that all Exercise
Shares that may be issued upon the exercise of the rights represented by this
Warrant will, upon issuance, be validly issued and outstanding, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issuance thereof. The Company further covenants and agrees that the Company will
at all times reserve and keep available, solely for issuance and delivery on the
exercise of this Warrant, and free from pre-emptive rights, a number of Exercise
Shares equal to the total number of Exercise Shares from time to time issuable
upon exercise of this Warrant, and, from time to time, will take all steps
necessary to amend its Certificate of Incorporation to provide sufficient
reserves of Exercise Shares issuable upon exercise of this Warrant.
3.2    [Intentionally Omitted].
4.    REPRESENTATIONS OF HOLDER.

3.    
106592503 v2

--------------------------------------------------------------------------------




4.1    Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a view to or for sale or distribution of
said Warrant or Exercise Shares or any part thereof. The Holder also represents
that the entire legal and beneficial interests of the Warrant and Exercise
Shares the Holder is acquiring is being acquired for its account only.
4.2    Securities Are Not Registered.
(a)    The Holder understands that the Warrant and the Exercise Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”) on the
basis that no distribution or public offering of the stock of the Company is to
be effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.
(b)    The Holder recognizes that the Warrant and the Exercise Shares must be
held indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or the Exercise Shares of the
Company, or to comply with any exemption from such registration, except as may
be provided for in the Investor Rights Agreement.
(c)    The Holder is aware that neither the Warrant nor the Exercise Shares may
be sold pursuant to Rule 144 adopted under the Act unless certain conditions are
met, including, among other things, the availability of certain current public
information about the Company, the resale following the required holding period
under Rule 144 and the number of shares being sold during any three month period
not exceeding specified limitations.
4.3    Disposition of Warrant and Exercise Shares.
(a)    The Company and the Holder agree that the Warrant and the Exercise Shares
will be subject to any applicable restrictions on transfer set forth in Section
2.1 of the Investor Rights Agreement. No such restrictions shall apply to a
transfer, in whole or in part, (i) to an assignee of any Lease executed pursuant
to the Agreement, (ii) to up to a total of ten (10) persons or entities that
provide financing for any of the Leases (each, a "Funding Party'") or (iii) to
an Affiliated Entity (as defined in the Investor Rights Agreement) of a Funding
Party. Provided, however, neither this Warrant nor any rights hereunder may be
assigned, conveyed or transferred, in whole or in part, to any person who does
not qualify as an "accredited investor” within the meaning of Regulation D
promulgated under the Act.
(b)    The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF

4.    
106592503 v2

--------------------------------------------------------------------------------




AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR A
VALID EXEMPTION THEREFROM.
4.4    Accredited Investor Status. The Holder is an “accredited investor” as
defined in Regulation D promulgated under the Act.
5.    ADJUSTMENT OF EXERCISE PRICE.
5.1    Changes in Securities. In the event of changes in the outstanding Common
Stock of the Company by reason of stock dividends, splits, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, consolidation, merger, liquidations, or the like, the number
and class of shares available under the Warrant in the aggregate and the
Exercise Price shall be correspondingly adjusted to give the Holder of the
Warrant, on exercise for the same aggregate Exercise Price, the total number,
class, and kind of shares as the Holder would have owned had the Warrant been
exercised prior to the event and had the Holder continued to hold such shares
until after the event requiring adjustment; provided, however, that such
adjustment shall not be made with respect to, and this Warrant shall terminate
if not exercised prior to, the events set forth in Section 7 below. The form of
this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.
5.2    Continuation of Terms. Subject to Section 7, upon any reorganization,
consolidation or merger (and any liquidation following any such event) referred
to in this Section 5, this Warrant shall continue in full force and effect and
the terms hereof shall be applicable to the shares of stock and other securities
and property receivable on the exercise of this Warrant after the consummation
of such reorganization, consolidation or merger, or the effective date of
liquidation following any such event, as the case may be, and shall be binding
upon the issuer of any stock or other securities in such event, whether or not
such person shall have expressly assumed the terms of this Warrant.
6.    FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise
of this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.
7.    [Intentionally Omitted].
8.    MARKET STAND-OFF AGREEMENT. Holder agrees that the market stand-off
agreement in Section 2.11 of the Investor Rights Agreement shall apply to the
Warrant and the Exercise Shares.
9.    NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

5.    
106592503 v2

--------------------------------------------------------------------------------




10.    LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
11.    NOTICES, ETC. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by telex, telegram, express mail
or other form of rapid communications, if possible, and if not then such notice
or communication shall be mailed by first-class mail, postage prepaid, addressed
in each case to the party entitled thereto at the following addresses: (a) if to
the Company, to Revance Therapeutics, Inc., Attention: Chief Financial Officer,
7555 Gateway Boulevard, Newark, CA 94560 and (b) if to the Holder, to the
address stated herein, or at such other address as one party may furnish to the
other in writing. Notice shall be deemed effective on the date dispatched if by
personal delivery, telecopy, telex or telegram, two days after mailing if by
express mail, or three days after mailing if by first-class mail. In the event
of any Acquisition Event, the Company shall provide to the Holder ten (10) days
advance notice of such Acquisition Event.
12.    ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
13.    AMENDMENT. Any term of this Warrant may be amended or waived with the
written consent of the Company and the Holder.
14.    GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by and construed under the laws of the State of
California as applied to agreements among California residents, made and to be
performed entirely within the State of California without giving effect to
conflicts of laws principles.
[SIGNATURE PAGE FOLLOWS]

6.    
106592503 v2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the first date set forth above.
REVANCE THERAPEUTICS, INC.
By: /s/ L. Daniel Browne    



Name: L. Daniel Browne    



Title: President and Chief Executive Officer    









7.    
106592503 v2

--------------------------------------------------------------------------------




NOTICE OF EXERCISE
TO: REVANCE THERAPEUTICS, INC.
(1)    ¨    The undersigned hereby elects to purchase _________ shares of Common
Stock of Revance Therapeutics, Inc. (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full.
¨    The undersigned hereby elects to purchase __________ shares of
________________Stock of the Company pursuant to the terms of the net exercise
provisions set forth in Section 2.1 of the attached Warrant.
(2)    Please issue a certificate or certificates representing said shares of
stock in the name of the undersigned or in such other name as is specified
below:
            
(Name)        
(Address)
(3)    The undersigned represents that (i) the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (iv) undersigned understands that the shares
issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (v) undersigned is aware that the aforesaid shares
may not be sold pursuant to Rule 144 adopted under the Securities Act unless
certain conditions are met and until the undersigned has held the shares for the
number of years prescribed by Rule 144; (vi) undersigned agrees not to make any
disposition of all or any part of the aforesaid shares unless and until there is
then in effect a registration statement under the Securities Act covering such
proposed disposition and such disposition is made in accordance with said
registration statement, unless an exemption rom such registration is then
available; and (vii) undersigned agrees to continue to be bound by the terms of
the Warrant, including the market stand-off agreement in Section 8.
Date:    


By:     
Name:    




106592503 v2